Citation Nr: 1137935	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  11-05 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and bilateral tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issues of service connection for right ear hearing loss and bilateral tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed left ear hearing loss is related to his period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R § 3.303 (2011).  

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  Lay statements by a Veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994).

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There is a presumption of service connection, rebuttable only by clearly attributable intercurrent causes, for chronic conditions that are manifest during service and then again at any later date, however remote.  38 C.F.R. §§ 3.303(b), 3.309(a), 3.384 (2011), Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran contends that he suffers from hearing loss that had its onset in service.  Specifically, he asserts that, for more than 20 years, he was exposed to acoustic trauma while serving as an aircraft mechanic on the flight line.  The Veteran's service personnel records confirm that his military occupational specialty was aircraft pneudraulic repair technician.  Additionally, the Board considers it significant that the RO conceded that the Veteran had in-service noise exposure in its January 2009 rating decision.  Moreover, the Veteran is competent to state that he experienced noise exposure in service and the Board finds the Veteran's statements in this regard to be credible as they are consistent with his circumstances of service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board concludes that that the Veteran was likely exposed to acoustic trauma while on active duty.

The Veteran's exposure to acoustic trauma supports his contention of the incurrence of hearing loss in service.  However, in order to establish service connection, the evidence still needs to show a medical nexus linking any current disability to the in-service injury.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's April 1953 enlistment examination report contains a subjective account of an adolescent head injury, but is negative for any specific complaints of pre-service hearing loss or tinnitus.  Additionally, that report shows that the Veteran underwent a whisper voice test with an evaluation of 15/15 for each ear, which was considered normal.  The Board acknowledges that the Veteran has since asserted that technique for assessing hearing did not include audiometric data and therefore was not a reliable indicator of hearing loss.  Nevertheless, in the absence of any other subjective or objective findings of pre-service hearing problems, the Board concludes that he was sound upon entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Subsequent service medical records include a report of an August 1969 examination in which audiological testing was administered.  The results of that testing revealed slight bilateral hearing loss, which did not qualify as disabling under VA standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
15
0
10
10

Significantly, the Veteran's service records also include hearing conservation studies, which were conducted during the period from January 1967 until June 1975, while he was serving as a technician on the flight line.  Those studies show progressively worsening bilateral hearing loss, culminating with the June 1975 assessment, which yielded the following results, in decibels:



500
1000
2000
3000
4000
RIGHT
30
15
15
25
30
LEFT
20
15
15
30
40

The Board observes that, while the above clinical findings were suggestive of bilateral hearing loss, only the hearing loss in the Veteran's left ear met the criteria for a disability under 38 C.F.R. § 3.385 (2011).

Notwithstanding that clinical finding, the Board acknowledges that the Veteran was not shown to have disabling hearing loss at the time of his July 1972 service separation examination:


500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
5
5
5
20
20

The record shows that, following his discharge from the military, the Veteran was self-employed for many years as an automotive parts store owner.  He has denied that his civilian occupation exposed him to harmful levels of noise.  Moreover, he has not indicated, and the record does not otherwise show, that he has been exposed to additional sources of post-service acoustic trauma.

In support of his claim, the Veteran was afforded a January 2009 VA examination in which he recounted his history of in-service noise exposure and progressively worsening hearing loss and tinnitus symptoms.  Audiological testing confirmed that his symptoms met the VA criteria for bilateral hearing loss:


500
1000
2000
3000
4000
RIGHT
20
20
35
40
35
LEFT
25
30
30
35
45

In addition to rendering a diagnosis of bilateral sensorineural hearing loss, the VA examiner determined that the Veteran also had bilateral tinnitus, based on his reported history.  Nevertheless, the examiner opined that neither the Veteran's hearing loss nor his tinnitus were related to his in-service noise exposure or to any other aspect of his military service.  As a rationale for that opinion, the VA examiner noted that the Veteran's service medical records were negative for any evidence of disabling hearing loss or tinnitus and also did not reveal any significant hearing threshold shifts.  However, the examiner did not reconcile the findings with the results of the in-service hearing conservation studies, which showed that the Veteran's overall hearing levels had declined in service and that he had exhibited disabling left ear hearing loss prior to separation.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the January 2009 VA examiner's diagnoses of bilateral hearing loss and tinnitus to be probative, as they were based on an in-depth examination of the Veteran and a review of his claims folder.  Moreover, those diagnoses are consistent with the pertinent lay and clinical evidence of record and were rendered expressly to address the issues on appeal.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Further, there is no competent evidence that the Veteran does not currently meet the diagnostic criteria for bilateral hearing loss and tinnitus.

Conversely, the Board assigns less probative weight to the VA examiner's opinion regarding the etiology of the Veteran's left ear hearing loss.  In determining that this disorder was not caused or aggravated in service, the VA examiner erroneously noted that disabling hearing loss and significant shifts in hearing levels had not been shown in service.  However, the Veteran's periodic in-service hearing assessments demonstrate that, from January 1967 until June 1975, his hearing levels declined bilaterally.  Even more significantly, the June 1975 hearing assessment reveals that the Veteran exhibited 40-decibel hearing loss at 4000 Hertz in his left ear.  Therefore, he met the VA criteria for disabling left ear loss while still on active duty.  38 C.F.R. § 3.385 (2011).  

As the in-service findings were not addressed by the January 2009 VA examiner, the Board finds her negative opinion with respect to the Veteran's left ear hearing loss etiology to be inadequate for rating purposes.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Nevertheless, the Board finds that an additional VA examination is not warranted with respect to the specific issue of service connection for left ear hearing loss.  Obtaining such an opinion in this instance would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04, 69 Fed. Reg. 59,989 (2004).  That is because the evidence already of record is sufficient to grant his left ear hearing loss claim.  

Where, as here, the record contains both in-service and post-service clinical findings of a chronic disorder (left ear hearing loss), no medical opinion as to etiology is necessary to grant service connection.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a medical opinion relating the Veteran's left ear hearing loss to his military service, the Board finds that the evidence weighs in favor of that particular claim.  

The Board acknowledges that disabling hearing loss was not shown at the time of the Veteran's July 1975 separation examination and that a multi-year gap exists between the in-service and post-service clinical findings of that disorder.  Nevertheless, the Board considers it significant that the Veteran has attested to his chronic and progressively worsening left ear hearing problems.  While a lay person, he is considered competent to report such hearing problems, which are within the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his statements are considered credible in the absence of any probative contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board finds that the Veteran's reports constitute competent and credible evidence of a continuity of symptomatology, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether left ear hearing loss was incurred in service.  Resolving all reasonable doubt in favor of this long-serving Veteran, the Board finds that service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for left ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for right ear hearing loss and bilateral tinnitus.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the RO previously determined that the evidence of record was sufficient to trigger the need for an examination with respect to the Veteran's hearing loss and tinnitus claims.  An examination was conducted in January 2009.  However, while the VA examiner purportedly had access to the claims folder, the examiner does not appear to have considered service medical records showing that the Veteran's bilateral hearing levels declined during his period of active duty and that he met the criteria for disabling left ear hearing loss prior to his November 1975 military discharge.  38 C.F.R. § 3.385 (2011).  On the contrary, the VA examiner erroneously determined that the Veteran's service medical records were negative for any evidence of hearing loss or significant hearing threshold shifts.  That VA examiner then relied on that incorrect factual finding as the premise for a negative nexus opinion.  Moreover, in rendering that negative opinion, the examiner does not appear to have considered the Veteran's lay statements, which suggest a continuity of symptomatology of bilateral hearing loss and tinnitus since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In light of the foregoing, the Board finds that the January 2009 VA examiner's report is inadequate for rating purposes.  Therefore, an additional examination and etiological is warranted with respect to the issues remaining on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  That VA examination should expressly consider whether any right ear hearing loss or bilateral tinnitus was caused or aggravated by the Veteran's conceded in-service noise exposure, or any other aspect of his active service.  Moreover, in light of the Board's decision to grant the Veteran's left ear hearing loss claim, the upcoming VA examination should also include findings responsive to the question of whether service connection is warranted for right ear hearing loss and tinnitus as secondary to that service-connected disability.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the case is REMANDED to the RO for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the nature and etiology of his right ear hearing loss and bilateral tinnitus.  All appropriate tests, including an audiological evaluation, should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the in-service hearing conservation reports, showing progressively worsening hearing thresholds and a June 1975 finding of disabling left ear hearing loss.  Additionally, the examiner should consider the subsequent July 1975 separation examiner's finding of slight bilateral hearing loss, which did not qualify as disabling, and the report of the January 2009 VA examination in which bilateral hearing loss and tinnitus were conclusively diagnosed.  The VA examiner should also consider the Veteran's lay assertions that his hearing loss and tinnitus were caused or aggravated by his in-service noise exposure.  Finally, the VA examiner should consider any additional clinical or lay evidence suggesting a continuity of symptomatology of hearing problems since the Veteran's period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated (permanently worsened) by the Veteran's in-service exposure to acoustic trauma incurred as a flight line aircraft mechanic.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss was caused or aggravated (permanently worsened) by the Veteran's left ear hearing loss, for which service connection has now been established, or by any other aspect of his military service.

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current bilateral tinnitus was caused or aggravated (permanently worsened) by the Veteran's in-service exposure to acoustic trauma incurred as a flight line aircraft mechanic.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current bilateral tinnitus was caused or aggravated (permanently worsened) by the Veteran's service-connected left ear hearing loss or by any other aspect of his military service.

2.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


